t c no united_states tax_court intergraph corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date held among other things petitioner in the year of payment is not entitled to a claimed sec_166 i r c bad_debt deduction with respect to its payment as guarantor of a japanese-yen-denominated loan made to a japanese subsidiary_corporation where a guarantor has a right of subrogation against or a right of reimbursement from the primary obligor regardless of whether that right is expressly stated in the guaranty agreement the provisions of sec_1_166-9 income_tax regs apply and the guarantor is not entitled to a bad_debt deduction until the right of subrogation or the right of reimbursement is shown to be worthless james r mccann david g glickman geoffrey r polma and sally c helppie for petitioner gary f walker kim palmerino and william t lundeen for respondent swift judge respondent determined a deficiency of dollar_figure with respect to intergraph corp intergraph and its subsidiaries' consolidated federal income taxes after concessions the issues for decision are the deductibility of a claimed dollar_figure foreign_currency_loss and of a claimed dollar_figure interest_expense and if the first issue is decided against petitioner the deductibility in the year of payment of a dollar_figure bad_debt deduction claimed with respect to a payment intergraph made of a japanese-yen- denominated debt obligation unless otherwise indicated all section references are to the internal_revenue_code in effect for findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed intergraph was a publicly held delaware corporation with its principal_place_of_business in huntsville alabama during the relevant years intergraph was the common parent of a group of affiliated corporations engaged in the business of designing manufacturing and marketing computer graphics and data base management systems in the early and mid 1980's intergraph’s business grew rapidly in the united_states and in europe outside the united_states intergraph conducted most of its business through foreign subsidiaries intergraph and its u s -based affiliated companies used the u s dollar as its functional_currency on date intergraph in japan organized nihon intergraph kk nihon intergraph as a wholly owned third-tier subsidiary to market sell and service intergraph's products nihon intergraph’s principal_place_of_business was located in tokyo japan and nihon intergraph used the japanese yen as its functional_currency the japanese market constituted the third largest market in the world for the type of products developed by intergraph and a number of japanese nationals were hired from intergraph’s chief competitor in japan to manage nihon intergraph intergraph representatives expected that within nihon intergraph's first year of operation nihon intergraph would be profitable upon nihon intergraph's organization intergraph contributed to nihon intergraph million dollar_figure as paid-in capital nihon intergraph representatives estimated to personnel at citibank tokyo that nihon intergraph would have sales revenue in unless otherwise indicated parenthetical references to u s dollars represent references either to intergraph’s or to nihon intergraph’s historical u s dollar cost for the referred-to japanese yen or to the historical u s dollar equivalent for the referred-to japanese yen of approximately million and in of approximately billion substantially_all of the banking needs of intergraph and of its domestic and foreign subsidiaries were provided by citicorp inc citicorp and by citicorp's banking and financial subsidiaries intergraph’s banking relationship with citicorp was maintained primarily through citicorp north america' sec_2 office located in atlanta georgia citicorp atlanta nihon intergraph's banking relationship was maintained primarily through citibank n a on date representatives of nihon intergraph entered into an overdraft agreement overdraft agreement with representatives of the tokyo office of citibank n a citibank tokyo under the terms of the overdraft agreement nihon intergraph was permitted to overdraw its yen-denominated checking account that was established at citibank tokyo by up to million this million ceiling on the amount of the overdraft was not tied to or further limited by the dollar-yen exchange rate this overdraft privilege on nihon intergraph's checking account with citibank tokyo was intended to provide a short-term source of operating funds for nihon intergraph in the event nihon citicorp north america inc is a subsidiary of citicorp citibank n a is a subsidiary of citicorp intergraph experienced cash-flow problems in its initial months of operation on the overdraft agreement nihon intergraph was reflected as the debtor and citibank tokyo was reflected as the creditor intergraph representatives did not sign and intergraph was not reflected as a debtor as a co-obligor as a guarantor nor in any other capacity on the overdraft agreement due to nihon intergraph's affiliation with intergraph and intergraph’s longstanding banking relationship with citicorp the interest rate that was to be charged nihon intergraph by citibank tokyo on the amount overdrawn on the checking account overdraft amount reflected the best available short-term interest rate interest that accrued on the overdraft amount was charged directly to nihon intergraph's checking account thereby increasing the overdraft amount the overdraft amount was payable by nihon intergraph in yen on demand from citibank tokyo on date with regard to the overdraft amount and any other loans advances and overdrafts owed by nihon intergraph to citibank tokyo intergraph entered into a guaranty agreement guaranty agreement with citibank n a under which intergraph among other things guaranteed to repay to citibank n a on demand the overdraft amount the guaranty agreement was similar to agreements that intergraph entered into on behalf of its other subsidiaries on several occasions from june of through november of operating receipts of nihon intergraph in the total cumulative amount of big_number were deposited into nihon intergraph's checking account at citibank tokyo thereby reducing the balance of nihon intergraph's overdraft amount in essence the overdraft privilege on nihon intergraph’s checking account at citibank tokyo operated as a short-term line of credit for nihon intergraph in and nihon intergraph did not perform as well as expected and incurred net operating losses by the end of the overdraft amount including principal and interest had increased to big_number dollar_figure the chart below reflects for and nihon intergraph’s gross_receipts net losses and the incremental increase that occurred each year in the yen and historical dollar equivalent balance of the overdraft amount year receipts net_loss gross increase in balance of overdraft amount dollar yen dollar_figure big_number big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number total dollar_figure dollar_figure big_number dollar_figure the dollar equivalent amounts reflected in this chart reflect historical dollar-yen exchange rates as they existed at the end of each year or at the end of each month in which an increase in the overdraft amount occurred not the dollar equivalent based on the date exchange rate during and through november of on the books_and_records of nihon intergraph of intergraph and of citibank tokyo the principal and interest relating to the overdraft amount were treated as a yen-denominated debt obligation of nihon intergraph owed to citibank tokyo on nihon intergraph's and balance sheets the overdraft amount was reflected as a debt obligation of nihon intergraph the overdraft amount was not reflected as a debt obligation of intergraph nor as a capital_contribution from intergraph to nihon intergraph for and through november of the overdraft amount was reported by nihon intergraph to japanese tax and regulatory authorities as a debt obligation of nihon intergraph to citibank tokyo for the overdraft amount was reported by intergraph on form_5471 information_return with respect to a foreign_corporation filed with respondent in regard to nihon intergraph as a debt obligation of nihon intergraph the overdraft amount was not reflected as a debt obligation of intergraph nor as a capital_contribution from intergraph to nihon intergraph for and through november of with regard to the overdraft amount intergraph reported to its stockholders and to the u s securities_and_exchange_commission sec that because nihon intergraph constituted a foreign_corporation it did not qualify as part of petitioner's consolidated_group for purposes of filing a consolidated u s federal_income_tax return intergraph had guaranteed a debt obligation of nihon intergraph during and intergraph reported no increase in the amount of its capital_contribution to nihon intergraph over and above its original million dollar_figure initial capital_contribution on its financial statements for and through november of intergraph reflected no foreign_currency exposure with regard to the outstanding balance of the overdraft amount from through the end of the dollar weakened dramatically against the yen -- dropping from dollar_figure to dollar_figure during and through november of at the end of each month on nihon intergraph's not intergraph's books_and_records the amount of the monthly increase in the overdraft amount was assigned a historical dollar equivalent based on the then-prevailing exchange rate as indicated above on date the historical dollar equivalent of the total big_number balance of the overdraft amount equaled dollar_figure as stated however based on the dollar-yen exchange rate that existed on date the dollar equivalent of the big_number balance of the overdraft amount as of date equaled dollar_figure on or about date based on a number of considerations intergraph representatives decided to eliminate the big_number balance of the overdraft amount accordingly on date intergraph purchased from citibank n a ’s new york city office big_number at a cost of dollar_figure and transferred the yen into nihon intergraph’s checking account at citibank tokyo as a result the big_number debit balance of nihon intergraph's checking account was reduced to zero nihon intergraph did not draw any checks on the checking account thereafter and the checking account was closed on date although citibank tokyo apparently had concerns with regard to the large amount of the overdraft neither citibank n a citicorp atlanta nor citibank tokyo ever made a demand pursuant to the overdraft agreement for payment by nihon intergraph or by intergraph of the balance or of any portion of the balance of the overdraft amount similarly neither citibank n a citicorp atlanta nor citibank tokyo ever made a demand pursuant to the guaranty agreement for payment by intergraph of the balance or of any portion of the balance of the overdraft amount after the transfer of the big_number into nihon intergraph’s checking account nihon intergraph continued to operate in japan and intergraph provided additional funds to nihon intergraph through intercompany loans as of the date of trial nihon intergraph continues to operate in japan on nihon intergraph’s yearend financial statements there was reflected an big_number increase in the intercompany debt owed by nihon intergraph to intergraph and a reduction to zero of nihon intergraph's third-party loan payable account reflecting the fact that the overdraft amount had been paid off nihon intergraph’s capital_account continued to reflect only intergraph’s initial capital_contribution of million on intergraph’s yearend financial statement intergraph in effect was treated as subrogated to citibank tokyo’s creditor rights with regard to the overdraft amount and intergraph’s transfer of the big_number into nihon intergraph's checking account to eliminate the overdraft amount was reflected as an intercompany loan from intergraph to nihon intergraph in march of on nihon intergraph’s balance_sheet attached to intergraph's form_5471 filed with respondent with respect to nihon intergraph nihon intergraph’s intercompany debt to intergraph in the amount of big_number dollar_figure was reflected as paid off and intergraph's capital_investment in nihon intergraph was reflected as increased by the same amount for japanese reporting purposes for nihon intergraph’s financial statements continued to reflect that intergraph's payment of the overdraft amount gave rise to an intercompany debt to intergraph on petitioner's consolidated federal_income_tax return however petitioner treated the overdraft amount as a loan by citibank tokyo to intergraph not as a loan to nihon intergraph and petitioner treated intergraph's transfer of the big_number into nihon intergraph's checking account at citibank tokyo as giving rise to a dollar_figure foreign_currency_loss under sec_988 and to a dollar_figure interest_deduction under sec_163 the claimed dollar_figure foreign_currency_loss was computed by subtracting from intergraph's dollar_figure cost of the big_number that it purchased on date and transferred into nihon intergraph's checking account the historical dollar_figure equivalent of the overdraft amount as reflected on nihon intergraph's records the dollar_figure interest_deduction that petitioner claimed was based on interest that had accrued and that was charged to the overdraft amount over the course of the prior years on audit of petitioner's consolidated federal_income_tax return respondent determined that the overdraft amount should be treated as a loan by citibank tokyo to nihon intergraph not as a loan to intergraph and thus that intergraph's transfer of the big_number into nihon intergraph's checking account on date should be treated as a capital_contribution to nihon intergraph and that nihon intergraph not intergraph should be treated as paying off the overdraft amount because the mere purchase of foreign_currency to make a capital_contribution to a corporation produces neither a foreign_currency_loss nor an interest_expense respondent disallowed intergraph's claimed dollar_figure foreign_currency_loss under sec_988 and intergraph’s dollar_figure claimed interest_deduction under sec_163 respondent now argues that intergraph was a mere guarantor of the overdraft amount and therefore that intergraph is not entitled to the claimed foreign_currency_loss under sec_988 and the claimed interest_expense_deduction under sec_163 foreign_currency_loss and interest_expense opinion generally under sec_988 a taxpayer is entitled to an ordinary_loss deduction for a foreign_currency_loss arising from a sec_988 transaction sec_988 where a taxpayer is a primary obligor on a debt obligation that is denominated in a nonfunctional_currency repayment of the debt obligation generally qualifies as a sec_988 transaction sec_988 and b a foreign_currency_loss occurs to the extent a loss is realized by reason of a change in the exchange rate between the obligor's functional_currency and the nonfunctional_currency from the date the obligor becomes obligated on the debt obligation to the date the obligor makes payment on the debt obligation sec_988 and c a and a on brief petitioner notes that the provisions of sec_988 and the legislative regulations thereunder do not expressly provide that a taxpayer's payment as a mere guarantor under a guaranty agreement would not qualify as a sec_988 transaction giving rise to a recognizable foreign_currency_loss petitioner and respondent however for purposes of this case treat a payment as a mere guarantor under a guaranty agreement as not qualifying as a sec_988 transaction see sec_988 sec_1_988-1t temporary income_tax regs fed reg date as a general_rule under sec_163 a taxpayer is permitted an interest_expense_deduction only if the interest represented a debt obligation of the taxpayer and a guarantor is not entitled to an interest_expense_deduction with respect to payments made in fulfillment of a mere guaranty obligation 74_tc_1266 petitioner argues that intergraph should be treated as the primary debtor or obligor on the overdraft amount and that the total big_number balance of the overdraft amount should be regarded as a loan made directly to intergraph petitioner therefore argues that intergraph with regard to its payment of the overdraft amount should be entitled to deduct under sec_988 a dollar_figure foreign_currency_loss and under sec_163 a dollar_figure accrued interest_expense petitioner also argues that even if the overdraft amount is to be treated as a loan made to nihon intergraph intergraph should be regarded as a co-obligor on the loan and should be entitled to the foreign_currency_loss and interest_expense deductions claimed under sec_988 and sec_163 alternatively petitioner argues that if intergraph is not entitled to the claimed foreign_currency_loss and interest_expense deductions nihon intergraph’s obligation to reimburse intergraph for intergraph’s payment of the overdraft amount should be treated as worthless and intergraph should be entitled for to a dollar_figure bad_debt deduction under sec_166 with regard thereto respondent argues that the form and substance of the transaction relating to the overdraft amount establish that the overdraft amount constituted a loan made to nihon intergraph not to intergraph respondent therefore argues that intergraph should be treated as a mere guarantor of the overdraft amount and that intergraph is not entitled to the claimed foreign_currency_loss and interest_expense deductions generally whether the form of a loan made to a corporation should be disregarded and whether the loan should be treated as made to a shareholder of the corporation followed by a capital_contribution of the loan proceeds to the corporation is resolved in light of traditional debt-equity principles 50_tc_536 atkinson v commissioner tcmemo_1984_378 these principles include among others whether the debt obligation relating to the loan was subordinated to other debt obligations owed by the corporation the creditworthiness of the corporation the corporation’s payment history on the loan the prospects that the corporation would pay off the loan the extent to which the loan proceeds were used to acquire capital assets for the corporation whether the corporation was thinly capitalized and the intent of representatives of the corporation and of the shareholder see 778_f2d_769 n 11th cir in re 742_f2d_1311 11th cir 63_tc_790 atkinson v commissioner supra no single factor is controlling and each case is to be decided upon its own facts 462_f2d_712 5th cir affg tcmemo_1970_182 georgia-pac corp v commissioner supra pincite 59_tc_436 we agree with respondent in this case the evidence is compelling that the overdraft amount should be treated as a loan made from citibank tokyo to nihon intergraph and not as a loan made to intergraph intergraph is to be regarded as a mere guarantor and its payment of big_number on date is to be regarded as a payment of intergraph's obligation as guarantor under the guaranty agreement accordingly the foreign_currency_loss and the interest_expense deductions claimed by intergraph with regard thereto are disallowed the overdraft agreement created an unconditional debt obligation on the part of nihon intergraph to pay off the overdraft amount intergraph was not even mentioned in the overdraft agreement throughout and through november of the overdraft amount was reported on nihon intergraph’s financial statements as a debt obligation of nihon intergraph and nihon intergraph reported to japanese tax and regulatory authorities that the overdraft amount represented a loan from citibank tokyo to nihon intergraph on attachments to petitioner's and consolidated u s federal_income_tax returns and on petitioner's and filings with the sec the overdraft amount was reflected as nihon intergraph’s debt obligation that was guaranteed by intergraph the overdraft amount was reflected on nihon intergraph’s japanese tax returns as a debt obligation of nihon intergraph citibank tokyo looked primarily to nihon intergraph for payment of the overdraft amount in and through november of not just the form but also the substance of the loan reflects a loan to nihon intergraph for example if the substance of the loan constituted a loan made to intergraph intergraph would have had to reflect and would have so reflected on its financial statements a foreign_currency exposure with regard to the overdraft amount and in all likelihood intergraph would have repaid the big_number directly to the creditor namely to citibank tokyo intergraph would not have transferred the big_number into the checking account of nihon intergraph an allegedly insolvent corporation these are economic matters not just of form but also of substance the evidence establishes that in both form and substance the overdraft amount should be treated as a loan from citibank tokyo to nihon intergraph and not as a loan from citibank tokyo to intergraph further the evidence does not establish that for purposes of sec_988 and sec_163 intergraph should be treated as a co-obligor on the overdraft amount the overdraft agreement lists nihon intergraph as the only obligor on the overdraft amount intergraph signed only the guaranty agreement and did not sign the overdraft agreement as co-obligor petitioner relies on 44_bta_1094 affd 131_f2d_85 9th cir and revrul_71_179 1971_1_cb_58 in larson and in revrul_71_179 the taxpayer cosigned with her child a promissory note and the taxpayer was jointly and severally liable on the promissory note in the instant case intergraph did not cosign the overdraft agreement and citibank tokyo looked primarily to nihon intergraph and only secondarily to intergraph for payment of the overdraft amount after considering all of the facts and circumstances we conclude that the loan from citibank tokyo was made to nihon intergraph intergraph's obligation thereon represented that of a mere guarantor and intergraph's payment of the big_number to eliminate the overdraft amount constituted intergraph's payment as a guarantor accordingly with respect to its transfer of the big_number into nihon intergraph's checking account at citibank tokyo intergraph is not entitled to the claimed foreign_currency_loss deduction under sec_988 nor to the claimed interest_expense_deduction under sec_163 bad_debt deduction alternatively petitioner argues that nihon intergraph's debt obligation to intergraph that arose on intergraph’s transfer of the big_number into nihon intergraph's checking account was worthless and that for intergraph should be entitled to a bad_debt deduction under sec_166 with regard thereto where a taxpayer-guarantor pays the debt obligation of another and where the taxpayer thereby becomes subrogated to the rights of the original creditor and has a right of reimbursement from the original debtor the taxpayer becomes entitled to a bad_debt deduction under sec_166 only if and when the new debt obligation to the taxpayer-guarantor namely the right of reimbursement becomes worthless 352_us_82 99_tc_482 affd without published opinion 33_f3d_62 10th cir 77_tc_1213 see sec_1_166-9 d and e income_tax regs insolvency is only one indication of the worthlessness of a debt obligation 620_f2d_1176 6th cir affg 68_tc_213 56_tc_388 affd in part and remanded 478_f2d_1160 8th cir the mere fact that a business is on the decline that it has failed to make a profit or that its debt obligation may be difficult to collect does not necessarily justify treating the debt obligation as worthless riss v commissioner supra pincite the fact that a debtor is able to continue business operations in the face of operating losses and receives continued financial backing of the creditor militates against a finding that the debt obligation has become worthless see roth steel tube co v commissioner supra pincite riss v commissioner supra pincite the record in this case does not establish that nihon intergraph’s debt obligation to intergraph became worthless in although nihon intergraph’s liabilities may have exceeded its assets during and nihon intergraph continued to operate as a going concern and intergraph continued to extend its guarantee in support of the overdraft privilege even at the time of intergraph’s transfer of the big_number into nihon intergraph's checking account intergraph intended for nihon intergraph to continue operating in japan and intergraph continued to provide funds to nihon intergraph it has not been established that in there existed no reasonable expectation that intergraph would be repaid for transferring the big_number into nihon intergraph's overdraft account petitioner argues that under sec_1_166-9 and e income_tax regs because there was no right of subrogation expressly stated in the guaranty agreement intergraph should be entitled to the claimed bad_debt deduction in the year in which it made payment under the guaranty agreement regardless of whether intergraph's right of reimbursement from nihon intergraph was worthless we believe petitioner misreads the referred-to regulations under sec_1_166-9 income_tax regs the right of a guarantor to claim a bad_debt deduction in the year of payment -- regardless of the solvency or financial status of the original debtor -- applies only where the guarantor has no right of subrogation against and no right of reimbursement from the original debtor sec_1_166-9 d and e income_tax regs properly read stands for the proposition that where a guarantor does have rights of subrogation and reimbursement from the original debtor regardless of whether or not these rights are expressly stated in the guaranty agreement the provisions of sec_1_166-9 income_tax regs apply and the guarantor is not entitled to a bad_debt deduction until the rights of subrogation and reimbursement are shown to be worthless see 69_f2d_447 8th cir affg 22_bta_140 52_tc_140 affd per curiam 424_f2d_1368 9th cir 40_tc_443 22_tc_1057 revd on other issues 233_f2d_935 6th cir 7_tc_1310 supplemented by 11_tc_843 petitioner appears to acknowledge in this case that intergraph had implied rights of subrogation and reimbursement under the guaranty agreement we agree intergraph's control of nihon intergraph if nothing else would appear to provide implied rights of subrogation against and reimbursement from nihon intergraph because it has not been established that intergraph's rights of subrogation and reimbursement from nihon were worthless in intergraph is not entitled to the claimed bad_debt deduction under sec_166 decision will be entered for respondent
